UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 02-6328



GARRETT EDWARD HUNTER, III,

                                            Petitioner - Appellant,

          versus


D. L. HOBBS,

                                             Respondent - Appellee.



Appeal from the United States District Court for the Middle
District of North Carolina, at Durham. N. Carlton Tilley, Jr.,
Chief District Judge. (CA-01-580)


Submitted:     May 16, 2002                  Decided:   May 23, 2002


Before NIEMEYER, MICHAEL, and MOTZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Garrett Edward Hunter, III, Appellant Pro Se.    Angela Hewlett
Miller, OFFICE OF THE UNITED STATES ATTORNEY, Greensboro, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Garrett Edward Hunter, III, appeals the district court’s order

affirming the magistrate judge’s order denying his motion for an

extension of time to file objections to the magistrate judge’s

recommendation in his 28 U.S.C. § 2241 (1994) petition. We dismiss

the appeal for lack of jurisdiction because the order is not

appealable.   This court may exercise jurisdiction only over final

orders.   28 U.S.C. § 1291 (1994), and certain interlocutory and

collateral orders, 28 U.S.C. § 1292 (1994); Fed. R. Civ. P. 54(b);

Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541 (1949).    The

order here appealed is neither a final order nor an appealable

interlocutory or collateral order.

     We dismiss the appeal as interlocutory. We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                         DISMISSED




                                 2